Case: 5:17-cr-00069-DCR-HAI Doc #: 346 Filed: 07/06/21 Page: 1 of 2 - Page ID#: 3554




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        (at Lexington)

     UNITED STATES OF AMERICA,                     )
                                                   )
               Plaintiff/Respondent,               )     Criminal Action No. 5: 17-069-DCR
                                                   )                     and
     V.                                            )      Civil Action No. 5: 21-116-DCR
                                                   )
     ANSAR MCIVER,                                 )                    ORDER
                                                   )
               Defendant/Movant.                   )

                                        *** *** *** ***

          On May 4, 2021, Defendant/Movant Ansar McIver filed a pro se motion pursuant to 28

 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. The Court has conducted its initial

 review of the motion per Rule 4 of the Rules Governing § 2255 Proceedings and finds that

 further proceedings are necessary. Accordingly, it is hereby

          ORDERED as follows:

          1.       McIver’s attorney-client privilege is deemed WAIVED with respect to the

 issues raised in his § 2255 motion.1


 1
         On June 2, 2021, the Court entered an order directing McIver to show cause why his claims
 do not constitute a waiver of the attorney-client privilege regarding the claims of ineffective
 assistance of counsel raised in his § 2255 motions. Rather than responding, McIver filed a notice
 of appeal regarding this non-appealable issue. See Mohawk Indus., Inc. v. Carpenter, 558 U.S.
 100, 103-04 (2009) (holding that disclosure orders defeating attorney-client privilege are not
 immediately appealable under the collateral order doctrine).

          While the Court gave McIver an opportunity to explicitly acknowledge waiver of the
 attorney-client privilege with respect to the issues raised in his § 2255 motion, he has done so
 implicitly “by claiming ineffective assistance of counsel or by otherwise raising issues regarding
 counsel’s performance.” See In re Lott, 424 F.3d 446, 452-53 (6th Cir. 2005). Although an
 implied waiver must be construed narrowly, counsel may disclose communications necessary to
 litigate the claims of ineffective assistance raised in a § 2255 motion. See id.
                                               -1-
Case: 5:17-cr-00069-DCR-HAI Doc #: 346 Filed: 07/06/21 Page: 2 of 2 - Page ID#: 3555




        2.     Within forty-five (45) days, the United States is directed to file a response to

 McIver’s § 2255 motion that addresses all substantive and procedural issues.

        3.     McIver shall have thirty (30) days to submit any reply upon the filing and

 service of the United States’ response.

        4.     The matter will stand submitted to the Court upon receipt of McIver’s reply or

 the expiration of the time in which to file the same.

        Dated: July 6, 2021.




                                               -2-
